PER CURIAM.
ORDER
The following rule of criminal procedure is hereby approved and adopted, to wit:
CRIMINAL PROCEDURE RULE NO. 2.
Any senior law student in an accredited law school in Florida that operates and maintains a faculty-supervised legal aid program may, with the written approval of the Supreme Court of Florida, appear in any municipal or trial court on behalf of any insolvent person accused of crime; provided, however, that the conduct of the case is under the immediate and personal supervision of a public defender, assistant public defender or special assistant public defender appointed or elected in accordance with law.
Before any student shall be eligible to appear in court for or on behalf of any insolvent person accused of crime, the Dean of the accredited law school of which he is a student shall file with the public defender in the judicial circuit in which the school is located, a list of names of the enrolled senior students who have been selected by the faculty to participate in its legal aid program. From such list the public defender may select and certify to the Supreme Court of Florida the names of such students as he desires to aid and assist him in the defense of insolvent persons accused of crime. Upon written approval by the Supreme Court of Florida of students so certified, and the filing of such written approval, or a certified copy thereof with the Clerk of the Circuit Court of the county wherein the law school is located, such approved students shall be, and they are *575hereby, authorized to appear in any court when under the immediate supervision of the public defender or one of his assistants, on behalf of such insolvent persons accused of crime as shall be assigned to them; but shall not render professional counsel or advice, either in or out of the courtroom, except in the presence of such public defender or one of his assistants.
The written approval of such students by the Supreme Court of Florida shall be and remain in force and effect for a period of twelve months from the date of filing unless withdrawn earlier.
The foregoing rule shall become effective upon the filing of this order.
It is so ordered.
DREW, C. J., and THOMAS, ROBERTS, THORNAL, O’CONNELL, CALDWELL and ERVIN, JJ., concur.